Citation Nr: 1732281	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease with status-post right wrist injury with surgical residuals (dominant).

2.  Entitlement to an increased rating in excess of 10 percent for a right wrist scar (dominant).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that, in pertinent part, granted service connection for a status-post right wrist injury with surgical residuals (claimed as a wrist condition) and a right wrist scar.

The issue of entitlement to service connect for limitation or loss of motion for the right thumb was been raised by the Veteran and his representative during the February 2017 video conference hearing before the undersigned Veterans Law Judge, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a higher rating for his right wrist disability and for the surgical scar on the wrist.  At his hearing, the Veteran testified effectively that he was experiencing considerable pain in his wrist, and suggested that it might be ankylosed.  The Veteran also indicated that while his index finger had been service connected, his thumb had not and he stated that it too was problematic.  The Veteran indicated at his hearing that he would have a DBQ completed, but to date, no such evidence has been added and thus a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from Madigan Army Medical Center from June 2013 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected right wrist disorder and scar on the right wrist. 

The examiner should describe any impairment in the Veteran's right thumb, and should indicate whether it is at least as likely as not (50 percent or greater) that the Veteran has a residual thumb disability as a result of either the IED explosion that led to the right wrist disability, or as a result of the wrist disability itself.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




